Case 1:19-cr-10459-RWZ Document 115 Filed 12/06/19 Page 1of1

105440]

AO 442 (Rev. 11/11) Arrest Warrant ~2 cone

 

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

United States of America

 

 

 

Vv. )
DEREK SOUTHWORTH ) Case No | q ( v [O U » 4
)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

Ww <

; G
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unrfégessary'delay

(name of person to be arrested) Derek Southworth
who is accused of an offense or violation based on the following document filed with the court:

iM Indictment O Superseding Indictment 1 Information © Superseding Information © Complaint

Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 922(g)(1) - Felon in Possession of Firearm and Ammunition

Date: 12/04/2019

City and state: _ Boston, MA

 

 

 

 

Return
This warrant was received on (date) _ , and the person was arrested on (date) ___
al (city and state)
ee

Date:

 

n. is / q Arresting officer's signature

Printed name and title

 

 

 
